Citation Nr: 1745996	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress, major depressive, and antisocial personality disorders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. In February 2016, the Board remanded the appeal for further development.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 remand directed the AOJ to schedule a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorders. 

The Veteran underwent a VA posttraumatic stress disorder examination in June 2017. The examiner stated he did not meet the criteria for a diagnosis of posttraumatic stress disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). The then current diagnoses were listed as antisocial personality disorder and cannabis use disorder in early remission. 

On review, an addendum opinion is needed. Effective March 19, 2015, VA adopted as final an interim rule adopting the DSM-5. The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. The Secretary did not, however, intend for the provisions of this final rule to apply to claims that had been certified for appeal to the Board or were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims were subsequently remanded to the AOJ. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014). 

Given the Secretary's intent, and given that this appeal was initially certified in October 2012 and the provisions of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) remain for application. Thus, an opinion is needed which considers whether the Veteran meets the diagnostic criteria for PTSD pursuant to DSM-IV.

Additionally, the examiner must address the Veteran's reported in-service stressors. In statements received in June 2016, he reported he was disliked by other trainees, and was beaten by other trainees and was a victim of attempted rape during boot camp. The examiner should also provide an opinion addressing whether the evidence of record indicates that a personal assault occurred. See 38 C.F.R. § 3.304(f)(5) (2016). 

Finally, while the examiner indicates that the Veteran's psychiatric disorder clearly and unmistakably preexisted service, she did not specifically discuss whether it was clearly and unmistakably not aggravated during active service (i.e., whether reasonable people could differ in determining whether the disorder was worsened while the appellant served on active duty). See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Accordingly, the case is REMANDED for the following action:

1. Return the June 2017 VA examination for addendum. If the June 2017 examiner is not available, the requested information should be obtained from another psychologist or psychiatrist. An in-person examination is not required unless specifically requested by the examiner. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be available for review. 

The examiner is requested to again review the claims folder and respond to the following:

(a) Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD? In making this determination, the examiner must specifically address the Veteran's reports of in-service personal trauma (assault and attempted rape) and to provide an opinion as to whether there is any evidence of behavior changes or other markers in service, which provides corroborative evidence that the claimed in-service stressors actually occurred. 

(b) Is there clear and unmistakable (obvious or manifest) evidence that any preexisting psychiatric disorder was not aggravated during active service?

(c) Does the application of DSM-IV (instead of DSM-5) change any of the diagnoses or opinions expressed in the June 2017 examination report?

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

2. Thereafter, the AOJ must review the addendum report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, or if additional development is required under the Veterans Claims Assistance Act of 2000 the AOJ must implement corrective procedures at once.

3. Upon completion of the requested development, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress, major depressive, and antisocial personality disorders. If any benefit sought on appeal remains denied, the Veteran and his representative should be given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




